Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 25, 2019

                                    No. 04-19-00049-CV

               IN THE INTEREST OF J.R.L. AND V.R.L., Minor Children,

              From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2016CVG000221-C1
                        Honorable Hugo Martinez, Judge Presiding


                                       ORDER
       Appellant’s emergency motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before December 6, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court